UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6508


TERRENCE EDMOND TATE,

                Plaintiff - Appellant,

          v.

BILLY MARTIN,    Head of Medical; J. KELLY, Tillery Unit
Manager; JOHN    DOE; KENNETH M. JONES, Inmate Grievance
Examiner,

                Defendants - Appellees,

          and

MR. JONES, Physician; MR. JONES; DR. SAMI HASAN; JENNIFER
LANGLEY; LEWIS O. SMITH; BURLESON; HUDSON; BURNS; EUDG; JOHN
DOE #1; WALH; EUBERT; ALMOND; ROCKY HONEYCUTT; KELLY
TILLERY; KENDDAL; MS. LUTHER; MORRISON; JANE DOE #1; JANE
DOE #2; HILDRETH TILLERY; BOYD BENNETT; ROBERT C. LEWIS,

                Defendants.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cv-00616-TDS-JLW)


Submitted:   August 28, 2014                 Decided:   September 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Terrence Edmond Tate, Appellant Pro Se.   Lisa Yvette Harper,
Assistant  Attorney  General,  Raleigh, North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Terrence    Edmond   Tate       appeals    the    magistrate      judge’s

order denying his motion for the appointment of counsel, the

district court’s text order denying Tate’s motions to compel,

and the district court’s final order denying relief on his 42

U.S.C. § 1983 (2012) complaint.              We have reviewed the record and

find    no   reversible    error.        Accordingly,         we    affirm    for   the

reasons stated by the district court.                 Tate v. Martin, No. 1:10-

cv-00616-TDS-JLW (M.D.N.C. May 10, 2012; Jan. 3, 2014; Mar. 20,

2014).       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in    the     materials

before   this    court    and   argument      would    not    aid    the   decisional

process.



                                                                              AFFIRMED




                                         3